The completion of a State Highway System, exceeding in cost many times the annual income of the State, involves an extraordinary expenditure, which forms no part of the ordinary and current business of the State on the regular recurring current expenses of the government. Morton Bliss  Co.v. Comp. General, 4 S.C. 430.
The exception from the prohibition in the sixteen amendment to the Constitution of 1868 and Section 11 of Article 10, Constitution of 1895, of ordinary and current business of the State, is in contrast to "extraordinary expenditures" referred to in Section 7, Art. 9, Constitution of 1868; and shows that the requirement of securing the approval of the electors before creating any new debt or obligation applies to the creation of any new debt or obligation on the part of the State for extraordinary expenditures, or expenditures over and above the ordinary and current expenses of the government which annually recur. Robertson v. Tillman,39 S.C. 301, 302, 17 S.E., 678.
The exception of any particular case presupposes that those which are not excepted are within the prohibition.Rhode Island v. Mass., 12 Peters, 657, 9 L.Ed., 1233.